Citation Nr: 1708648	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  93-07 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected ischemic heart disease or diabetes mellitus, type II, or in the alternative claimed as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1970 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This matter was previously before the Board in March 2016, at which time it was remanded for further development.  It is now returned to the Board.

The Veteran provided testimony at a January 2016 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board notes that the issue of entitlement to service connection for erectile dysfunction was remanded by the Board in a March 2016 decision.  In a July 2016 rating decision, service connection for erectile dysfunction was granted with a 0 percent evaluation, effective April 29, 2009.  As the Veteran has not expressed disagreement with this matter, it is no longer before the Board.


FINDINGS OF FACT

Hypertension was not manifested during active service or within one year of separation from service, and is not otherwise related to service, to include as due to herbicide exposure, or proximately due to or chronically aggravated by service-connected ischemic heart disease or diabetes mellitus type II.






CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In this case, the record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in July 2009.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran was provided VA examinations in April 2010, November 2012, and May 2016.  The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as opinions accompanied by rationale or basis to explain those opinions.  Therefore, the Board concludes that the VA examinations are adequate.  

The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection for hypertension may be established on a presumptive basis by showing that hypertension manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Where hypertension manifests to a compensable degree within one year following separation from service, it is presumed to have had its onset in service even though there is no evidence of hypertension during service.  38 C.F.R. § 3.307(a) (2016).  If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

A Veteran who, during service, served in the Republic of Vietnam during the Vietnam era, beginning in January 1962 and ending in May 1975, shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange. 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to Agent Orange certain enumerated diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§3.307(a)(6), 3.309(e). 

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1).

As the Veteran served in Vietnam, it is presumed that he was exposed to Agent Orange under 38 U.S.C.A. § 1116.

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

A.  Analysis

The Veteran contends, in effect, that he is entitled to service connection for hypertension as secondary to his heart disease or his diabetes mellitus, including based on aggravation.  He had earlier in the claim asserted a theory of entitlement based on herbicide exposure.  

The service treatment records do not show any complaints of high blood pressure or diagnosis or treatment for hypertension.  His blood pressure reading on enlistment examination  in March 1970 was 134/84.  At the February 1972 separation examination, the blood pressure reading was 130/60. 

Following the Veteran's discharge from service, the first evidence of a hypertension diagnosis was in May 1989.

In an April 2010 VA heart examination, the examiner noted the Veteran had his first episode of chest pain in 1986 and was diagnosed with a clot in his right coronary artery.  The examiner noted the history of myocardial infarction and hypertension.  Following testing, the diagnosis was ischemic heart disease. No medical opinion was requested.  

In a November 2012 VA examination to address whether the claimed hypertension was casually related to his service-connected diabetes mellitus, the examiner noted that the Veteran's diabetes mellitus was being treated with an oral hypoglycemic agent, and that the Veteran was to avoid strenuous occupational or recreational activities so as to avoid hypoglycemic episodes.  The examiner reported no other significant complications of the Veteran's diabetes mellitus.  The examiner opined that it was not at least as likely as not that the Veteran's diabetes mellitus had caused or aggravated his hypertension.  The examiner did not support this opinion with any rationale.

In January 2016, the Veteran testified before the undersigned that he was diagnosed and treated for hypertension following his heart attack in 1986, suggesting a relationship of causation.  

In a May 2016 VA examination report, the examiner noted a review of the claims folder and in-person examination.  The examiner noted there was no significant renal disease noted by normal creatinine, bun and EGFR, and opined it was less likely as not that the diabetes mellitus has aggravated his hypertension beyond the natural progression of the disease.  The examiner found with the diabetes being diagnosed many years after the diagnosis of hypertension that it was less likely as not that his hypertension was caused by his diabetes mellitus.  The examiner noted concerning the similar claims concerning his ischemic heart disease and hypertension, there was no repeated peer review literature documenting a cause and effect relationship concerning aggravation or causation of hypertension from ischemic heart disease.  The examiner noted a reference to up to date.  The examiner opined that it was less likely as not that the hypertension was aggravated beyond the natural progression of the disease or caused by his ischemic heart disease. 

Although hypertension is an enumerated chronic disease, hypertension was not noted or diagnosed during service.  The Veteran has not alleged continuity of symptomatology and that is not shown by the evidence of record.  Furthermore, the in-service blood pressure readings establish that the Veteran did not have characteristic manifestations of the disease process during service.  In fact, in a November 1972 medical record, approximately nine months after separation, the blood pressure readings were 136/70, which is not consistent with hypertension for VA purposes.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2016).  The record does not establish chronicity of hypertension symptomology post-service until many years post-service.  Moreover, the Veteran does not contend an in-service onset of hypertension.  Post-service treatment records show that hypertension was first noted in the record in 1989.  

Therefore, the preponderance of the evidence is against the claim of service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  The Board also finds that service connection cannot be granted on a presumptive basis as the evidence does not establish that the disability manifested itself to a compensable degree within one year of discharge from service.  The only evidence of hypertension after separation is first noted in 1989, which is well beyond the one-year presumptive period for manifestation as a presumptive chronic disease under 38 U.S.C.A. § 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board acknowledges that the Veteran has asserted that his hypertension resulted from exposures to herbicides such as Agent Orange in service.  In 2006, the National Academy of Science released its biannual report removing hypertension from the category of inadequate or insufficient evidence of an association to Agent Orange exposure to limited or sufficient evidence of a suggestive association to Agent Orange exposure.  See Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549, Notice (Jun. 8, 2010) (discussing "Veterans and Agent Orange: Update 2006"); See also 77 Fed. Reg. 47924, 47926, Notice (Aug. 10, 2012) (discussing Update 2010).  

At the Federal Government's direction, the Institute of Medicine of the Academy issues a report every two years on the effects of Agent Orange and similar herbicides to various diagnoses.  The Board notes that the Secretary has reviewed each report by the Institute since 2006, which spends time and manpower resources going over the data on any link between Agent Orange exposure and hypertension.  The current data on hypertension and Agent Orange is that there may be a limited suggestion for an association between the two.  The Secretary, however, has concluded that the current sound medical and scientific evidence viewed by the Institute does not establish a positive association between the exposure of humans to an herbicide agent, and the occurrence of hypertension.  

As noted, hypertension is not one of the conditions the Secretary has determined that a presumption of service connection is not warranted based upon reports.  Further, the Veteran has not presented any expert evidence which establishes that the Veteran's hypertension resulted from Agent Orange exposure.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board is not free to ignore VA's duly promulgated regulations.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993). Accordingly, the Board must follow the Secretary's determination and deny service connection for hypertension on the basis of the Veteran's herbicide exposure, because the only basis or evidence raising the issue is an argument that the Institute of Medicine study establishes a link and that is an argument that hypertension should be presumptively linked to herbicide exposure, and the Secretary has declined to include hypertension on the list.  Therefore, the evidence is insufficient to establish entitlement to service connection on the basis of a link to Agent Orange exposure because the Veteran has provided no other evidence of a link.

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

The Board cannot afford probative weight to the Veteran's lay opinion that his hypertension is related to service, to include herbicide exposure, or diabetes or ischemic heart disease.  He is competent in this case to report his experience and symptoms since service, and as stated above, his herbicide exposure is presumed.  However, the Veteran is not competent to provide a nexus opinion regarding the nature and etiology of his hypertension.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The question of etiology in this case goes beyond a simple and immediately observable cause-and-effect relationship, particularly in light of the delayed onset of the disorder.  The matter turns to whether there is any competent medical evidence that establishes a nexus between the Veteran's hypertension and/ or diabetes or ischemic heart disease.  While the Veteran's reports of symptoms he experience are relevant, competent, and credible, this evidence does not establish the nexus to service by itself, but rather, are facts that someone with medical knowledge can consider as to the relationship between hypertension and service or diabetes or ischemic heart disease.  

The Board notes that there is no dispute that the Veteran currently has hypertension.  He also has diabetes mellitus, Type II and ischemic heart disease, which are service-connected.  However, there is no competent evidence that hypertension is related to service or is caused or aggravated by the service-connected diabetes or ischemic heart disease.  Similarly, there is no medical opinion, record, or evidence to suggest that the Veteran's hypertension had its onset in service or is caused by service, including herbicide exposure.  

The only competent evidence  that addresses wether the Veteran's hypertension is caused or aggravated by his service-connected diabetes or ischemic heart disease weighs against the claim.  The Board notes that the May 2016 VA examination, and to a lesser extent April 2010 and November 2012 VA examination reports provide the only competent medical evidence of record.  

The VA examiners are qualified by education, training, or experience to diagnosis a medical condition and to offer an opinion on causation.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact. The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).

The Board finds the unfavorable medical opinions of the VA examiners are well reasoned, detailed, and provide a rationale that is consistent with other evidence of record.  The VA examination reports included reviews of the claims file and the Veteran's symptoms and reported history.  In the Veteran's case, the hypertension diagnosis pre-dated the establishment of diabetes by approximately a decade.  The May 2016 VA examiner found that it was less likely than not that the diabetes had aggravated the hypertension beyond the natural progression of the disease based on testing cited within the examination report.  Similarly, the May 2016 examiner did not find that the ischemic heart disease caused or aggravated the hypertension based on a review of pertinent medical literature.  This opinion took into account the medical evidence of record.  This opinion also took into account the assertions that his hypertension was caused or aggravated by diabetes or ischemic heart disease.  These opinions are the only independent medical opinions to address the etiology of the Veteran's hypertension and there are no contrary opinions attributing his hypertension to service or a service connected disability.  There is no competent medical evidence that associates hypertension to an injury, disease, or event of service origin.  The Board therefore finds that the opinions of the VA examiners as persuasive evidence against the claim for service connection for hypertension.

Based upon the cumulative record, the Board concludes that hypertension was first manifest years post service and that there is no nexus to service or a service-connected disability.  Here the May 2016 VA examiner's opinion is the most probative evidence of record.  It is supported by a rationale and is consistent with the medical evidence of record.  The most persuasive evidence on whether there exists as nexus between the Veteran's hypertension and active service, and any service-connected disability, weighs against the claim.

Here, the evidence does not show that it is at least a likely as not that hypertension is related to active service or that it was caused or aggravated by the service-connected diabetes or ischemic heart disease.  The probative value of the Veteran's general assertions are outweighed by the probative value of the specific, reasoned opinion of the physicians who performed the April 2010, November 2012, and May 2016 VA examinations.

As the preponderance of the evidence is against the claim, service connection for hypertension is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v, Derwinksi, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


